Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated by and between the undersigned, subject to the approval of the court, that at the time of exportation of the merchandise involved in the above appeals, such or similar merchandise was freely offered for sale for export to the United States, as provided for by Section 402 (d) of the Tariff Act of 1930, at the unit invoice prices converted at the rate of $4.03 per English pound (£), and that there was no higher foreign market value for such or similar merchandise at the time of exportation thereof.
That these cases are submitted for decision upon the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the unit invoice prices converted at the rate of $4.03 per English pound sterling.
Judgment will be rendered accordingly.